Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/15/20 has been considered.
The drawings filed 12/4/19 are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 202957971, Goertek Inc. (as cited by applicant in the information disclosure statement filed 4/15/20) in view of Bai et al. (US 2011/0176695 A1).
Re claim 1:  Goertek Inc. teaches a sound device, comprising a bottom plate (bottom side of (12)), a support (side edges of (12)) fixed to the bottom plate, a frame (11) arranged on the support, and a diaphragm (2) fixed to the frame, wherein the sound device further comprises a first piezoelectric ceramic sheet (4) and a second piezoelectric ceramic sheet (4) that are disposed separately on the support (note (4) consists of two pieces).  Goertek Inc. however does not teach that the first piezoelectric ceramic sheet and the second piezoelectric ceramic sheet are respectively provided with a transmission member abutting against the diaphragm.  Instead in Goertek Inc., a single transmission member (5) is used.  Bai et al. teaches in a similar environment to include a respective members (16) between the piezoelectric elements (14) and the diaphragm (18) to obtain a desired frequency response property (paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace a single member as taught in Goertek Inc. with two distinct members as taught by Bai et al. to predictably provide a way to obtain a desired frequency response property.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 2: note the piezoelectric sheets (4) in Goertek Inc. are positioned in parallel 
Re claim 3: note member (5) can also operate as a connecting member as set forth (see figure 2)
Re claim 4: note the piezoelectric sheets (4) in Goertek Inc. are connected in parallel by use of element (5)  
Re claim 6: as seen from Goertek Inc., the diaphragm is comprised of a dome (6) and a ring (2) that surrounds the dome and in which the transmission member (5) abuts against the dome by the bonding between the elements 
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed sound device including in combination the features of claim 1 that additionally includes a pressing block as set forth in claim 5 is neither taught by nor an obvious variation of the rat of record. The claimed sound device including in combination the features of claim 1 that additionally includes transmission members that are in respective central regions of the piezoelectric sheets as set forth in claim 7 is neither taught by nor an obvious variation of the art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujise et al. and Onishi et al. teach general piezoelectric arrangements known in the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/1/21